A rehearing was granted on the respondent’s motion on December 13, 1907, and after a reargument the following opinion was filed Eebruary 18, 1908:
Winslow, O. J.
A rehearing having been granted in this case, the respondent argues that the amendment to sec. 1061, Stats. (1898), contained in sec. 2, ch. 284, Laws of 1903, upon the terms of which the former decision was based, is void because (1) it violates sec. 1 of art. I of the constitution of Wisconsin; (2) it deprives a person of property without due process of law, contrary to the XIVth amendment of the federal constitution; and (3) because it violates sec. 1 of art. YIII of the constitution of Wisconsin, providing that the rule of taxation shall be uniform. We have concluded, upon grounds hereinafter stated, that the respondent in the present case is within the exception created by the last clause of the amendment, and hence it does not become necessary to decide whether the act is unconstitutional or not. Eor this reason we shall not discuss the constitutional questions urged, and for the same reason we withdraw the part of the former opinion which affirms the validity of the act, without, however, intimating any opinion upon the question of constitutionality one way or the other.
*468Conceding that the act is constitutional it is at best a drastic one. Taking it as it reads and subject to the exceptions contained in the last clauses, it would be entirely possible for an assessor to make a large assessment of personal property against a taxpayer residing in an assessment district hundreds of miles away and thus create an absolute personal liability against him, without actual notice of any kind and when the taxpayer had in fact no property of any kind in the assessor’s district and no reason to suppose that any assessment would be attempted to be made against him in such district. No broader scope should be given to such a law than its terms with certainty demand. If by any reasonable and fair construction of language its provisions may be limited in their application, such a construction should manifestly be adopted.
The legislature clearly made one exception by providing that when the taxpayer is prevented from presenting his objections to the board of review by their failure to give the notice required by sec. 1056, Stats. (1898), as amended by Laws of 1903, ch. 378, sec. 6, the act should not apply. It is plain that the word “prevented” is not used in its exact sense here. A mere failure to give a written notice could not be said to actually prevent a man from appearing before the board of review. Evidently the word is here used as meaning “deterred,” although this would scarcely be entirely accurate. The meaning intended, doubtless, was that when the taxpayer had received no written notice, and by reason of that'fact had not deemed it necessary to appear before the board, the exception should apply. As said in the former opinion, this exception does not apply to the present case, because the notice prescribed by sec. 1056 is only required to be given to a taxpayer who has made a sworn statement of his moneys and credits, in case the assessor or board propose to assess a greater sum against him on such property than is contained in his statement. But by the concluding clause of *469tbe section the legislature provided a further exception from the act, namely, in a case where the taxpayer is prevented from making his appearance “by other omission of duty on the part of the assessor or of such board.” This must be given some meaning, if possible. It contemplates that there may be some other failure of duty on the part of the taxing officers which will naturally have a similar effect in inducing inaction on the part of the taxpayer as the failure to give the notice.
Examining sec. 1056, we find that, in order to determine the amount of money and credits (except real-estate mortgages) for which any person should be assessed, such person “shall be required” by the assessor to make a statement thereof under oath. The words axe mandatory. Their mandatory nature is made clear by the immediately preceding clause of the section, which provides that, in order to determine the amount of personal property other than moneys or credits for which any person should be assessed, the assessor “may” examine such person under oath as to such property. The difference in the two clauses is plainly not accidental, but intentional. “May” and “shall” are used advisedly and accurately. "While the assessor may use his discretion as to ordinary personal property visible to the eye, the statute says he shall require a sworn statement as to moneys and credits from the person he proposes to assess as possessing such property. When he fails to do this he fails to perform his statutory duty. When the taxpayer is not required to make any such sworn statement he is justified in believing that no assessment of moneys or credits is contemplated to be made against him. If under that belief he fails to present himself before the board of review, is he not, within the meaning of the statute, “prevented” from doing so by omission of duty on the part of the assessor? We think the question admits of but one answer, and that answer in the affirmative. No such statement was required of. the *470defendant here, and bence be is witbin tbe exception, and, having in fact no moneys or credits which could lawfully be assessed against him as executor, the judgment in bis favor was right.
By the Gowrt. — Tbe former judgment of this court is vacated, and tbe judgment appealed from is affirmed.
TimliN and Basheobd, JJ., took no part.